                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Jacob Osteen Cash,                            )          Civil Action No. 9:18-cv-2571-RMG
                                              )
                                              )
                       Plaintiff,             )
                                              )                ORDER AND OPINION
       V.                                     )
                                              )
South Carolina Department of Corrections, )
Laura Caldwell and John Doe               )
                                          )
                     Defendants.          )
~~~~~~~~~~~~~~ )

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 34) recommending the Court dismiss Plaintiffs Complaint. For the reasons set forth

below, the Court adopts the R & R, and the Complaint is dismissed without prejudice.

I.     Background

       On September 19, 2018, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983. (Dkt.

No. 1.) On March 15, 2019, the Defendant filed a motion to dismiss. (Dkt. No. 27.) On March

18, 2019, the Magistrate Judge issued a Roseboro Order, instructing Plaintiff to respond to

Defendant's motion within thirty-one (31) days. (Dkt. No. 30.) Plaintiff was advised that ifhe

failed to file a properly supported response, the Defendant's motion may be granted.           (Id.)

Plaintiff, however, failed to file any response or otherwise contact the Court. The Magistrate Judge

filed a R & R recommending the Court dismiss the case. (Dkt. No. 34.) Plaintiff has failed to

respond to the motion, file objections to the R & R, or contact the Court in any way.

II.    Legal Standard

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.


                                                     1
Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de novo determination of those portions of the R & R to which Plaintiff

specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections,

"a district court need not conduct a de novo review, but instead must only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation." Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted).

"Moreover, in the absence of specific objections to the R & R, the Court need not give any

explanation for adopting the recommendation." Wilson v. SC Dept ofCorr., No. 9:14-CV-4365-

RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198,

200 (4th Cir.1983). Plaintiff did not file objections, and the R & R is reviewed for clear error.

III.    Discussion

        Plaintiff has not responded to any motions or orders, or otherwise contacted the Court since

the motion to dismiss was filed. Further, both the Court and Defendants have confirmed that the

motion to dismiss and Roseboro order were mailed to Plaintiff at his new address. (Dkt. Nos. 28,

31, 32-2.) Plaintiff's failure to respond to the Roseboro Order, which instructed him to respond to

Defendant's motion and that the case may be dismissed if he did not do so, indicates an intent not

to prosecute this case. See Fed. R. Civ. P. 41(b) (district courts may dismiss an action if a plaintiff

fails to prosecute or to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d

93, 95 (4th Cir. 1989) (dismissal appropriate when accompanied by a warning). Therefore, the

Complaint is subject to dismissal.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 34), and the Complaint is DISMISSED WITHOUT PREJUDICE.

                                                      2
       AND IT IS SO ORDERED.


                               R~t:ergel
                               United States District Court Judge
May 1~ 2019
Charleston, South Carolina




                               3
